Citation Nr: 1641534	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Ocean County Veterans Service Bureau


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from May 1943 to March 1946 and from August 1950 to August 1951.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for PTSD and assigned an initial 30 percent disability rating.

In a September 2013 VA Form 9 Appeal to the Board, the Veteran requested a Board videoconference hearing.  However, he failed to appear for his hearing scheduled in September 2016 and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 
38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is manifested by symptomatology approximating the criteria for a 50 percent rating. 



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, the Veteran's service treatment records and private treatment records from Dr. W.F. have been obtained.  See 38 C.F.R. § 3.159(c). He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, a VA psychiatric examination was performed in February 2012 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Thus, further examination is not warranted.  Accordingly, the duty to assist is satisfied.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20. When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. That is to say, the Board must consider whether there have been times when his acquired psychiatric disorder has been more severe than at others, and rate it accordingly. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

For the entire initial rating period, the Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411. 38 C.F.R. § 4.130.

Psychiatric disorders are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula. See id. Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV). Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board. Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula. See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas') (emphasis added).

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates '[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.' A score of 51-60 indicates '[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).' Id. A score of 41-50 indicates '[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).' Id. A score of 31-40 indicates '[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).' Id. A GAF score thus may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination. See 38 C.F.R. § 4.126.

Turning to the evidence, the Veteran submitted a December 2011 report from Dr. W.F. Dr. W.F. recounted that the Veteran had completed schooling and earned a position where he was promoted before forming a partnership that ultimately dissolved. The Veteran was active in his community with both the Boy Scouts and as an EMT. He had remained active teaching as an EMT instructor until the last year.  He continued maintaining involvement in service organizations including scouting and a religious organization.

The Veteran subjectively reported feelings of extreme depression. He also reported trouble falling asleep and staying asleep and waking feeling extremely tired and fatigued. The Veteran reported symptoms consistent with a moderate level of anxiety. He also reported feelings of discouragement about his future, not enjoying things as much as he did before the trauma and feeling guilty about things he had done or should have done. He reported nightmares, which have decreased in frequency through the years, but that he still wakes at night feeling startled and scared. He reported that his work as an EMT and his employment had helped him escape from "real life." The Veteran believed that his military experiences contributed to his living a more "isolated and detached" life, including prohibiting him from developing more intimate relationships with others. He reported continued thoughts about his military experience and the men he served with. He reported feelings of sadness and guilt over having survived when others did not. He stated that noises scared him and caused him to feel fearful. He also stated that he avoided going out at night, due to his diminished vision and apprehension about being out in the dark. The Veteran reported not wanting to talk about his experiences in the military. 

On examination, the Veteran spoke in a clear and distinct manner and his thoughts were generally logical and coherent, but at times circumstantial.  There was no indication that he was experiencing hallucinations, delusions, or any form of thought disorder.  He was oriented to time, place, and person.  His affect was somewhat constricted and his mood somewhat tense, anxious, and mildly depressed.  His long-term and short-term memory were both weakening.  His judgment and impulse control were adequate.  Dr. W.F. diagnosed PTSD, chronic, and assigned a GAF score of 65. 

The Veteran was afforded a VA medical examination in February 2012. The examiner opined that, while the Veteran has PTSD, his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. During that examination, the Veteran reported depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short- or long-term memory; memory loss for names of close relatives, own occupation, or own name; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work. The Veteran reported nightmares and fearful dreams that have decreased in frequency throughout the years where he wakes up drenched in sweat and full of apprehension a couple of times a month with thoughts of war. The Veteran reported keeping busy to avoid thoughts of war. He reported feeling sad and guilty over surviving while his buddies died. The Veteran said that he tended to be fearful and jump with sudden, loud noises. He stated that he was afraid of going alone to unfamiliar places, especially at night. The Veteran reported feeling sad at living alone and isolated, which he attributes in part to the war preventing him from developing a capacity to be emotionally close to others. He reported being haunted by killing enemy soldiers and having lived when his fellow soldiers did not.  The Veteran volunteered as a Boy Scout leader and has continued to be actively involved in the Boy Scouts until recently.  The examiner stated that the Veteran presented with signs and symptoms of PTSD, moderate and recurrent.  The Veteran was assigned GAF score of 59.  

Resolving reasonable doubt, the Board finds that the criteria for a 50 percent rating for the Veteran's PTSD are nearly approximated for the entire appellate period.  The record shows that he has impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 



However, the preponderance of the evidence weighs against a 70 percent rating for PTSD. The preponderance of the evidence weighs against symptoms equivalent in severity to those set forth in the criteria for a 70 percent rating.  See Vazques-Claudio, 713 F.3d at 116, 188.  The Veteran has not reported experiencing suicidal ideation or obsessional rituals, and there is no indication of neglect of personal appearance and hygiene.  The evidence shows that the Veteran speaks in a clear and distinct manner; that his thoughts were generally logical and coherent; that there was no indication of hallucinations, delusions, or any form of thought disorder; that his was oriented to time, place, and person; and that his judgment and impulse control were adequate.  This evidence weighs against symptoms equivalent in severity to intermittently illogical, obscure, or irrelevant speech; impaired impulse control; and spatial disorientation.  See 38 C.F.R. § 4.130, Rating Formula.  The Veteran has also reported being isolated.  However, the evidence does not support a finding that he has an inability to establish and maintain effective relationships.  To the contrary, he remained active in several volunteer organizations, including the Boy Scouts.  

The Board acknowledges that the Veteran has also complained of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances, including work.  However, his symptoms have not resulted in a level of occupational and social impairment corresponding to a 70 percent rating.  Again, he remained active in several volunteer organizations, including the Boy Scouts.  Further, the VA examiner concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning and described his symptoms as only moderate.  The Veteran has been assigned GAF scores of 65 and 59, suggesting only moderate symptoms or moderate difficulty in social and occupational functioning, or mild symptoms or some difficulty in social and occupational functioning, respectively.  

Because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a 70 percent rating, and as he has no other 

symptoms equivalent in severity to such symptomatology; and/or his symptoms have not resulted in a level of occupational and social impairment corresponding to a 70 percent rating, the criteria for a 70 percent rating are not more nearly approximated.  

Referral of the Veteran's PTSD for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b). In this regard, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause. See 38 C.F.R. § 4.130, DC 9411. Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan, 16 Vet. App. at 442. Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual in relation to the schedular criteria such as to render their application impractical, or are not adequately compensated by the 50 percent rating assigned for the entire period under review. Accordingly, the Board will not refer the case for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.


In sum, resolving reasonable doubt, entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial 50 percent rating, but not higher, for PTSD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


